CRAHAN, Judge.
The Director of Revenue (Director) appeals the circuit court’s judgment assessing costs against Director after reinstating the driver’s license of Jimmie Dale Paskel (Paskel).1 Director revoked Paskel’s driver’s license for refusing to take a breathalyzer test as provided in section 577.041 RSMo 2000. Paskel filed a petition for review in the Cape Girardeau County Circuit Court pursuant to section 577.041.4, seeking to have his driver’s license reinstated. After a bench trial, the circuit court reinstated Paskel’s driver’s license. The court further assessed costs against Director. Director does not appeal the reinstatement of Paskel’s driver’s license, but does appeal the award of costs to Paskel. Director argues the award of costs is improper because no specific statute authorizes the award. We agree.
Our review of the award of costs to Paskel is limited to determining if the trial court’s award was arbitrary and capricious, unreasonable, unsupported by competent and substantial evidence, made *899contrary to the law or in excess of the court’s jurisdiction. Hinton v. Director of Revenue, 21 S.W.3d 109, 112 (Mo.App.2000). However, we afford the trial court no deference in determinations of law, which we review de novo. Id.
It is well established law that costs cannot be assessed against state agencies or state officials absent express statutory authority. Richardson v. State Highway & Transp. Comm’n, 863 S.W.2d 876, 882 (Mo. banc 1993). In Hinton, 21 S.W.3d at 113, the Western District held that there is no statutory provision for an award of attorney’s fees or costs against Director when a petition for review is filed pursuant to section 577.041. We agree with and adopt the analysis set forth in Hinton. No purpose would be served by restating that analysis herein. Accordingly, we reverse that portion of the judgment awarding costs to Paskel against Director. In all other respects the judgment is affirmed.
GARY M. GAERTNER, Sr., P.J., concurs.
DRAPER, J., concurs.

. Paskel did not file a respondent's brief.